Citation Nr: 0116477	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury to the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran reportedly had military service from September 
1948 to January 1958, and from March 1958 to October 1969.  
The veteran's service included combat during the Korean War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was filed  
and a statement of the case issued in December 1998, and a 
substantive appeal was filed in January 1999.

Initially the appeal included several other issues.  However, 
at a Board videoconference hearing in April 2001, the veteran 
expressly withdrew all issues with the exception of service 
connection for residuals of cold injury to the hands and 
feet.


REMAND

The veteran is claiming that he suffers from residuals of 
cold injury to the hands and feet.  Although a VA examination 
was conducted in August 1998 in connection with this claim, 
it appears that the examiner only addressed the lower 
extremities.  Moreover, while the examiner reported 
complaints voiced by the veteran and some abnormal clinical 
findings, no information was furnished as to whether any of 
the reported abnormal clinical findings cold be considered 
residuals of cold injury.  Under the circumstances, the Board 
must view this examination as inadequate.  

The Board also notes that the veteran's representative 
indicated at the April 2001 hearing that a VA medical record 
dated in June 2000 also documented residuals of cold injuries 
to the hands and feet, but it does not appear that such 
report is of record. 

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice and assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and/or private medical 
records not already in the claims file.  

2.  The veteran should be scheduled for a 
special VA cold injuries examination of 
the hands and feet.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special studies or 
tests should be accomplished, and all 
clinical and special test findings should 
be clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should clearly indicate 
whether there are current residuals of 
cold injuries to the hands and feet.  If 
so, then the examiner should offer an 
opinion, in light of all of the medical 
evidence during and subsequent to 
service, as to whether it is at least as 
likely as not that any current residual 
of cold injuries to the hands and feet 
are related to cold exposure during the 
veteran's military service.  A detailed 
rationale would be helpful and is hereby 
requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  Unless the full benefit 
sought is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to obtain an adequate VA 
medical examination to allow for proper appellate review.  
The veteran and his representative are free to submit 
additional evidence and argument in support of the matter 
addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


